Exhibit 10.8

NEWPORT CORPORATION

AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN

This AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN (the “Plan”) is hereby
established and adopted this 25th day of March 2015 (the “Effective Date”) by
Newport Corporation, a Nevada Corporation (the “Company”).

RECITALS

WHEREAS, the Company’s 2011 Stock Incentive Plan was established and adopted by
the Board of Directors of the Company on March 25, 2011, and was approved by the
Company’s stockholders on May 17, 2011;

WHEREAS, a total of 6,000,000 shares of the Company’s common stock was
authorized for issuance under the 2011 Stock Incentive Plan;

WHEREAS, the Company’s Board of Directors has approved, subject to stockholder
approval, an amendment and restatement of the 2011 Stock Incentive Plan, to
increase the number of shares of the Company’s common stock authorized for
issuance thereunder by an additional 4,500,000 shares, to extend the term by
four (4) years, and to amend certain other provisions thereof.

NOW, THEREFORE, the Company hereby amends and restates the 2011 Stock Incentive
Plan in its entirety as hereinafter set forth.

ARTICLE 1.

PURPOSES OF THE PLAN

1.1 Purposes. The purposes of the Plan are (a) to enhance the Company’s ability
to attract and retain the services of qualified employees, officers, directors,
consultants and other service providers upon whose judgment, initiative and
efforts the successful conduct and development of the Company’s business largely
depends, and (b) to provide additional incentives to such persons or entities to
devote their utmost effort and skill to the advancement and betterment of the
Company, by providing them an opportunity to participate in the ownership of the
Company, thereby giving them an interest in the success and increased value of
the Company.

ARTICLE 2.

DEFINITIONS

For purposes of this Plan, the following terms shall have the meanings
indicated:

2.1 Administrator. “Administrator” means the Board or, if the Board delegates
responsibility for any matter to the Committee, the term Administrator shall
mean the Committee.

2.2 Affiliated Company. “Affiliated Company” means:

(a) with respect to Incentive Options, any “parent corporation” or “subsidiary
corporation” of the Company, whether now existing or hereafter created or
acquired, as those terms are defined in Sections 424(e) and 424(f) of the Code,
respectively; and

(b) with respect to Nonqualified Options, Stock Appreciation Rights and
Restricted Stock Awards, any entity described in paragraph (a) of this
Section 2.2 above, plus any other corporation, limited liability company
(“LLC”), partnership or joint venture, whether now existing or hereafter created
or acquired, with respect to which the Company beneficially owns more than fifty
percent (50%) of: (1) the total combined voting power of all outstanding voting
securities or (2) the capital or profits interests of an LLC, partnership or
joint venture.

2.3 Base Value. “Base Value” shall have the meaning as set forth in Section 8.3
below.

2.4 Board. “Board” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

2.5 Change in Control. “Change in Control” shall mean:

(a) The acquisition, directly or indirectly, in one transaction or a series of
related transactions, by any person or group (within the meaning of
Section 13(d)(3) of the Exchange Act) of the beneficial ownership of securities
of the Company possessing more than fifty percent (50%) of the total combined
voting power of all outstanding securities of the Company;

(b) A merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation hold
as a result of holding Company securities prior to such transaction, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity (or the parent of the surviving entity) immediately after such merger or
consolidation;

(c) A reverse merger in which the Company is the surviving entity but in which
the holders of the outstanding voting securities of the Company immediately
prior to such merger hold, in the aggregate, securities possessing less than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the Company or of the acquiring entity immediately after such
merger;

(d) The sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s); or

(e) The approval by the stockholders of a plan or proposal for the liquidation
or dissolution of the Company.

2.6 Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time. References to the Code shall include the valid and binding governmental
regulations, court decisions and other regulatory and judicial authority issued
or rendered thereunder.

2.7 Committee. “Committee” means a committee of two or more members of the Board
appointed to administer the Plan, as set forth in Section 9.1 hereof.

2.8 Common Stock. “Common Stock” means the Common Stock of the Company, subject
to adjustment pursuant to Section 4.4 hereof.

2.9 Company. “Company” means Newport Corporation, a Nevada corporation, or any
entity that is a successor to the Company.

2.10 Disability. “Disability” means permanent and total disability as defined in
Section 22(e)(3) of the Code. The Administrator’s determination of a Disability
or the absence thereof shall be conclusive and binding on all interested
parties.

2.11 DRO. “DRO” means a domestic relations order as defined in the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended, or the
regulations thereunder.

2.12 Effective Date. “Effective Date” means the date on which the Plan was
originally adopted by the Board, as set forth on the first page hereof.

2.13 Exchange Act. “Exchange Act” means the Securities and Exchange Act of 1934,
as amended.

2.14 Exercise Price. “Exercise Price” means the purchase price per share of
Common Stock payable by the Optionee to the Company upon exercise of an Option.

 

2



--------------------------------------------------------------------------------

2.15 Fair Market Value. “Fair Market Value” on any given date means the value of
one share of Common Stock, determined as follows:

(a) If the Common Stock is then listed or admitted to trading on the Nasdaq
stock market or another stock exchange or market system which reports closing
sale prices, the Fair Market Value shall be the closing sale price on the date
of valuation on such Nasdaq market system or principal stock exchange on which
the Common Stock is then listed or admitted to trading, or, if no closing sale
price is quoted on such day, then the Fair Market Value shall be the closing
sale price of the Common Stock on such Nasdaq stock market or other exchange or
market system on the next preceding day on which a closing sale price is
reported.

(b) If the Common Stock is not then listed or admitted to trading on the Nasdaq
stock market or another stock exchange or market system which reports closing
sale prices, the Fair Market Value shall be the average of the closing bid and
asked prices of the Common Stock in the over-the-counter market on the date of
valuation.

(c) If neither (a) nor (b) is applicable as of the date of valuation, then the
Fair Market Value shall be determined by the Administrator in good faith using
any reasonable method of valuation, which determination shall be conclusive and
binding on all interested parties.

2.16 Incentive Option. “Incentive Option” means any Option designated and
qualified as an “incentive stock option” as defined in Section 422 of the Code.

2.17 Incentive Option Agreement. “Incentive Option Agreement” means an Option
Agreement with respect to an Incentive Option.

2.18 NASD Dealer. “NASD Dealer” means a broker-dealer that is a member of the
National Association of Securities Dealers, Inc.

2.19 Nonqualified Option. “Nonqualified Option” means any Option that is not an
Incentive Option. To the extent that any Option designated as an Incentive
Option fails in whole or in part to qualify as an Incentive Option, including,
without limitation, for failure to meet the limitations applicable to a 10%
Stockholder or because it exceeds the annual limit provided for in Section 5.7
below, it shall to that extent constitute a Nonqualified Option.

2.20 Nonqualified Option Agreement. “Nonqualified Option Agreement” means an
Option Agreement with respect to a Nonqualified Option.

2.21 Option. “Option” means any option to purchase Common Stock granted pursuant
to the Plan.

2.22 Option Agreement. “Option Agreement” means the written agreement entered
into between the Company and the Optionee with respect to an Option granted
under the Plan.

2.23 Optionee. “Optionee” means any Participant who holds an Option.

2.24 Participant. “Participant” means an individual or entity that holds an
Option, Stock Appreciation Right, shares of Restricted Stock or Restricted Stock
Units under the Plan.

2.25 Performance Criteria. “Performance Criteria” means one or more of the
following as established by the Committee, which may be stated as a target
percentage or dollar amount, a percentage increase over a base period percentage
or dollar amount, performance relative to a specified peer company or companies
or a specified index, or the occurrence of a specific event or events:

 

  (a) Consolidated, divisional or business unit sales;

 

  (b) Consolidated, divisional or business unit gross margin;

 

  (c) Consolidated, divisional or business unit operating income;

 

  (d) Divisional or business unit contributed profit;

 

  (e) Consolidated pre-tax income;

 

3



--------------------------------------------------------------------------------

  (f) Consolidated net income;

 

  (g) Earnings before interest, taxes, depreciation and amortization (“EBITDA”);

 

  (h) Earnings per common share (“EPS”);

 

  (i) Consolidated net income of the Company divided by the average consolidated
common stockholders equity (“ROE”);

 

  (j) Consolidated return on invested capital (“ROIC”)

 

  (k) Divisional or business unit return on selected assets (“ROA”)

 

  (l) Consolidated, divisional or business unit cash flow from operations or
free cash flow (“Cash Flow”);

 

  (m) Cost containment or reduction;

 

  (n) The percentage increase in the market price of the Company’s common stock
over a stated period; and

 

  (o) Individual business objectives.

Such Performance Criteria shall include any derivatives of the criteria listed
above. To the extent consistent with the requirements of Section 162(m) of the
Code, the Committee may determine at the time that goals are established, the
extent to which measurement of performance goals may exclude the impact of
charges for restructuring, discontinued operations, extraordinary items, debt
redemption or retirement, asset write downs, litigation or claim judgments or
settlements, acquisitions or divestitures, foreign exchange gains and losses,
and other unusual non-recurring items, and the cumulative effects of tax or
accounting changes (each as defined by generally accepted accounting principles
and as identified in the Company’s financial statements or other SEC filings).

2.26 Purchase Price. “Purchase Price” means the purchase price payable to
purchase a share of Restricted Stock, or a Restricted Stock Unit, which, in the
sole discretion of the Administrator, may be zero (0), subject to limitations
under applicable law.

2.27 Repurchase Right. “Repurchase Right” means the right of the Company to
repurchase either unvested shares of Restricted Stock pursuant to Section 6.6 or
to cancel unvested Restricted Stock Units pursuant to Section 7.6.

2.28 Restricted Stock. “Restricted Stock” means shares of Common Stock issued
pursuant to Article 6 hereof, subject to any restrictions and conditions as are
established pursuant to such Article 6.

2.29 Restricted Stock Award. “Restricted Stock Award” means either the issuance
of Restricted Stock or the grant of Restricted Stock Units under the Plan.

2.30 Restricted Stock Award Agreement. “Restricted Stock Award Agreement” means
the written agreement entered into between the Company and a Participant
evidencing the issuance of Restricted Stock or the grant of Restricted Stock
Units under the Plan.

2.31 Restricted Stock Unit. “Restricted Stock Unit” means the right to receive
one share of Common Stock issued pursuant to Article 7 hereof, subject to any
restrictions and conditions as are established pursuant to such Article 7.

2.32 Service Provider. “Service Provider” means a consultant or other person or
entity the Administrator authorizes to become a Participant in the Plan and who
provides services to (i) the Company, (ii) an Affiliated Company, or (iii) any
other business venture designated by the Administrator in which the Company or
an Affiliated Company has a significant ownership interest.

2.33 Stock Appreciation Right. “Stock Appreciation Right” means a contractual
right granted to a Participant under Section 8 hereof, the exercise or
settlement of which entitles the Participant to receive shares of the Company’s
Common Stock having a Fair Market Value equal to the difference between the Base
Value per share, as set forth in Section 8.3 below, of the right and the Fair
Market Value of a share of Common Stock multiplied by the number of shares
subject to the right at such time, subject to such conditions, as are set forth
in this Plan and the applicable Stock Appreciation Right Agreement.

 

4



--------------------------------------------------------------------------------

2.34 Stock Appreciation Right Agreement. “Stock Appreciation Right Agreement”
means the written agreement entered into between the Company and a Participant
evidencing the issuance of a Stock Appreciation Right under the Plan.

2.35 Stock Appreciation Rights Holder. “Stock Appreciation Rights Holder” means
any Participant who holds a Stock Appreciation Right.

2.36 10% Stockholder. “10% Stockholder” means a person who, as of a relevant
date, owns or is deemed to own (by reason of the attribution rules applicable
under Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of an Affiliated
Company.

ARTICLE 3.

ELIGIBILITY

3.1 Incentive Options. Only employees of the Company or of an Affiliated Company
(including members of the Board if they are employees of the Company or of an
Affiliated Company) are eligible to receive Incentive Options under the Plan.

3.2 Nonqualified Options, Stock Appreciation Rights and Restricted Stock
Awards. Employees of the Company or of an Affiliated Company, members of the
Board (whether or not employed by the Company or an Affiliated Company), and
Service Providers are eligible to receive Nonqualified Options, Stock
Appreciation Rights or Restricted Stock Awards under the Plan.

3.3 Section 162(m) Limitation. In no event shall any Participant be granted in
any one calendar year Options or Stock Appreciation Rights with respect to an
aggregate number of shares of Common Stock that exceeds three hundred thousand
(300,000) shares, subject to adjustment as to the number and kind of shares
pursuant to Section 4.4 hereof. In no event shall any Participant be granted in
any one calendar year Restricted Stock Awards that are granted or vest based on
Performance Criteria pursuant to which the aggregate number of shares of Common
Stock governed by such Restricted Stock Awards exceeds three hundred thousand
(300,000), subject to adjustment as to the number and kind of shares pursuant to
Section 4.4 hereof.

ARTICLE 4.

PLAN SHARES

4.1 Shares Subject to the Plan. Subject to the limitations set forth in Sections
4.2 and 4.3 hereof, and subject to adjustment as to the number and kind of
shares pursuant to Section 4.4 hereof, the number of shares of Common Stock that
may be issued under the Plan shall be ten million five hundred thousand
(10,500,000) shares (which includes the 6,000,000 shares originally authorized
for issuance under the 2011 Stock Incentive Plan at the time of adoption thereof
on March 25, 2011).

4.2 Limitation on Incentive Options. The maximum number of shares of Common
Stock that may be issued under the Plan as Incentive Options shall be two
million (2,000,000) shares, subject to adjustment as to the number and kind of
shares pursuant to Section 4.4 hereof.

4.3 Share Counting.

(a) For purposes of the share limit set forth in Section 4.1 above, an award
that is an Option or a Stock Appreciation Right shall be counted against the
share limit as one (1) share for each share of Common Stock subject to such
Option or Stock Appreciation Right, and an award of Restricted Stock or
Restricted Stock Units shall be counted against the share limit as one and seven
tenths (1.7) shares for each share of Common Stock subject to such award of
Restricted Stock or Restricted Stock Units, subject to adjustment as to the
number and kind of shares pursuant to Section 4.4 hereof.

 

5



--------------------------------------------------------------------------------

(b) For purposes of the share limit set forth in Section 4.1 above, upon the
exercise or settlement of an Option or a Stock Appreciation Right, or the
issuance or vesting of Restricted Stock or a Restricted Stock Unit, the number
of shares reserved for issuance under the Plan will be reduced by the gross
number of shares that had been counted against the share limit for the portion
of the award that is subject to such exercise, settlement, issuance or vesting,
and not by the net amount of shares actually issued to the Participant. Such
gross amount shall include, in addition to the number of shares issued to the
Participant, any shares subject to the award which are surrendered by the
Participant or withheld by the Company in payment of the Exercise Price or in
satisfaction of the tax withholding obligations in connection with the exercise,
settlement, issuance or vesting of the Option, Stock Appreciation Right or
Restricted Stock Award.

(c) Notwithstanding clause (b) above, for purposes of the share limit set forth
in Section 4.1 above, in the event that (i) all or any portion of any Option or
Stock Appreciation Right granted under the Plan can no longer under any
circumstances be exercised or settled, (ii) any Restricted Stock is reacquired
by the Company, or (iii) all or any portion of any Option, Stock Appreciation
Right or Restricted Stock Award is cancelled prior to vesting pursuant to an
Option Agreement, Stock Appreciation Right Agreement or Restricted Stock Award
Agreement and can no longer under any circumstances be settled, the number of
shares of Common Stock that had been counted against the share limit allocable
to the unexercised, unsettled or cancelled portion of such Option, Stock
Appreciation Right or Restricted Stock Award, or the Restricted Stock so
reacquired, shall again be available for grant or issuance under the Plan.

(d) For purposes of the share limit set forth in Section 4.1 above, in the case
of any Substitute Award, such Substitute Award shall not be counted against the
share limit. “Substitute Award” means any Option, Stock Appreciation Right or
Restricted Stock Award granted in assumption of or in substitution for an award
of a company or business acquired by the Company or a Subsidiary or with which
the Company or an Affiliate combines.

4.4 Changes in Capital Structure. In the event that the outstanding shares of
Common Stock are hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company by
reason of a recapitalization, stock split, reverse stock split,
reclassification, stock dividend, or other change in the capital structure of
the Company, or in the event of any spin-off, split-up, extraordinary cash
dividend or other distribution of assets by the Company (other than a regular
cash dividend), then appropriate adjustments shall be made by the Administrator
to the aggregate number and kind of shares subject to this Plan, the number and
kind of shares and the price per share subject to outstanding Option Agreements,
Stock Appreciation Right Agreements and Restricted Stock Award Agreements and
the limits on the number of shares under Sections 3.3, 4.2 and 4.3 all in order
to preserve, as nearly as practical, but not to increase, the benefits to
Participants.

ARTICLE 5.

OPTIONS

5.1 Grant of Stock Options. The Administrator shall have the right to grant
pursuant to this Plan Options subject to such terms, restrictions and conditions
as the Administrator may determine at the time of grant. Such conditions may
include, but are not limited to, continued employment or the achievement of
specified performance goals or objectives established by the Committee with
respect to one or more Performance Criteria.

5.2 Option Agreements. Each Option granted pursuant to this Plan shall be
evidenced by an Option Agreement which shall specify the number of shares
subject thereto, vesting provisions relating to such Option, the Exercise Price
per share, and whether the Option is an Incentive Option or Nonqualified
Option. As soon as is practical following the grant of an Option, an Option
Agreement shall be duly executed and delivered by or on behalf of the Company
(which execution and delivery may occur by electronic, paperless means) to the
Optionee to whom such Option was granted. Each Option Agreement shall be in such
form and contain such additional terms and conditions, not inconsistent with the
provisions of this Plan, as the Administrator shall, from time to time, deem
desirable.

5.3 Exercise Price. The Exercise Price per share of Common Stock covered by each
Option shall be determined by the Administrator, subject to the
following: (a) the Exercise Price of an Incentive Option shall not be less than
100% of Fair Market Value on the date the Incentive Option is granted, (b) the
Exercise Price of a Nonqualified Option shall not be less than 100% of Fair
Market Value on the date the Nonqualified Option is

 

6



--------------------------------------------------------------------------------

granted, and (c) if the person to whom an Incentive Option is granted is a 10%
Stockholder on the date of grant, the Exercise Price shall not be less than 110%
of Fair Market Value on the date the Incentive Option is granted. However, an
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424 of the Code.

5.4 Payment of Exercise Price. Payment of the Exercise Price shall be made upon
exercise of an Option and may be made, in the discretion of the Administrator,
subject to any legal restrictions, by: (a) cash; (b) check; (c) the surrender of
shares of Common Stock owned by the Optionee (or the forfeiture of a portion of
the shares of Common Stock issuable upon exercise of the Option), which
surrendered or forfeited shares shall be valued at Fair Market Value as of the
date of such exercise; (d) the cancellation of indebtedness of the Company to
the Optionee; (e) the waiver of compensation due or accrued to the Optionee for
services rendered; (f) provided that a public market for the Common Stock
exists, a “same day sale” commitment from the Optionee and an NASD Dealer
whereby the Optionee irrevocably elects to exercise the Option and to sell a
portion of the shares so purchased to pay for the Exercise Price and whereby the
NASD Dealer irrevocably commits upon receipt of such shares to forward the
Exercise Price directly to the Company; (g) provided that a public market for
the Common Stock exists, a “margin” commitment from the Optionee and an NASD
Dealer whereby the Optionee irrevocably elects to exercise the Option and to
pledge the shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of such shares to
forward the Exercise Price directly to the Company; or (h) any combination of
the foregoing methods of payment or any other consideration or method of payment
as shall be permitted by applicable law.

5.5 Term and Termination of Options. Except for issuances of Incentive Options
to 10% Stockholders, the term and provisions for termination of each Option
shall be as fixed by the Administrator, but no Option may be exercisable more
than seven (7) years after the date it is granted. With respect to the issuance
of Incentive Options to 10% Stockholders, the term and provisions for
termination of each such Incentive Option shall not exceed five (5) years after
the date it is granted.

5.6 Vesting and Exercise of Options. Each Option shall vest and become
exercisable in one or more installments, at such time or times and subject to
such conditions, including without limitation continued employment or the
achievement of specified performance goals or objectives established with
respect to one or more Performance Criteria, as shall be determined by the
Administrator.

5.7 Annual Limit on Incentive Options. To the extent required for “incentive
stock option” treatment under Section 422 of the Code, the aggregate Fair Market
Value (determined as of the time of grant) of the Common Stock with respect to
which Incentive Options granted under this Plan and any other plan of the
Company or any Affiliated Company become exercisable for the first time by an
Optionee during any calendar year shall not exceed $100,000.

5.8 Nontransferability of Options. Except as otherwise provided in this
Section 5.8, Options shall not be assignable or transferable except by will, the
laws of descent and distribution or pursuant to a DRO entered by a court in
settlement of marital property rights, and during the life of the Optionee,
Options shall be exercisable only by the Optionee. At the discretion of the
Committee and in accordance with rules it establishes from time to time,
Optionees may be permitted to transfer some or all of their Nonqualified Options
to one or more “family members,” which is not a “prohibited transfer for value,”
provided that (i) the Optionee (or such Optionee’s estate or representative)
shall remain obligated to satisfy all income or other tax withholding
obligations associated with the exercise of such Nonqualified Option; (ii) the
Optionee shall notify the Company in writing that such transfer has occurred and
disclose to the Company the name and address of the “family member” or “family
members” and their relationship to the Optionee, and (iii) such transfer shall
be effected pursuant to transfer documents in a form approved by the
Committee. For purposes of the foregoing, the terms “family members” and
“prohibited transfer for value” have the meaning ascribed to them in the General
Instructions to Form S-8 (or any successor form) promulgated under the
Securities Act of 1933, as amended.

5.9 Rights as a Stockholder. An Optionee or permitted transferee of an Option
shall have no rights or privileges as a stockholder with respect to any shares
covered by an Option until such Option has been duly exercised and certificates
or book entries representing shares purchased upon such exercise have been
issued or registered to such person.

 

7



--------------------------------------------------------------------------------

5.10 Repricing Prohibited. Except in connection with a change in the capital
structure of the Company as described in Section 4.4 hereof, the terms of any
outstanding Options may not be amended to reduce the exercise price of any
outstanding Options or to cancel any outstanding Options in exchange for cash,
other awards or Options or Stock Appreciation Rights with an exercise price or
base value that is less than the exercise price of the original Options, and no
other modification that would be treated as a “repricing” under the then
applicable rules, regulations or listing requirements adopted by the Nasdaq
Stock Market may be made to any Options, without the prior approval of the
Company’s stockholders.

5.11 Compliance with Code Section 409A. Notwithstanding anything in this
Article 5 to the contrary, all Option Agreements must be structured to satisfy
the requirements of Code Section 409A, as determined by the Committee.

ARTICLE 6.

RESTRICTED STOCK

6.1 Issuance of Restricted Stock. The Administrator shall have the right to
issue pursuant to this Plan, at a Purchase Price determined by the
Administrator, shares of Common Stock subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant. Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Committee with respect to one or more Performance Criteria, which require the
Committee to certify in writing (by resolution or otherwise) whether and the
extent to which such performance goals were achieved before such restrictions
are considered to have lapsed.

6.2 Restricted Stock Agreements. A Participant shall have no rights with respect
to the shares of Restricted Stock covered by a Restricted Stock Award Agreement
until the Participant has paid the full Purchase Price, if any, to the Company
in the manner set forth in Section 6.3(b) hereof and has executed and delivered
to the Company the applicable Restricted Stock Award Agreement (which execution
and delivery may occur by electronic, paperless means). Each Restricted Stock
Award Agreement shall be in such form, and shall set forth the Purchase Price,
if any, and such other terms, conditions and restrictions of the Restricted
Stock Award Agreement, not inconsistent with the provisions of this Plan, as the
Administrator shall, from time to time, deem desirable. Each such Restricted
Stock Award Agreement may be different from each other Restricted Stock Award
Agreement.

6.3 Purchase Price.

(a) Amount. Restricted Stock may be issued to Participants for such
consideration as is determined by the Administrator in its sole discretion,
including no consideration or such minimum consideration as may be required by
applicable law.

(b) Payment. Payment of the Purchase Price, if any, may be made, in the
discretion of the Administrator, subject to any legal restrictions,
by: (a) cash; (b) check; (c) the surrender of shares of Common Stock owned by
the Participant (provided that shares acquired pursuant to the exercise of
options granted by the Company shall have been held by the Participant for the
requisite period necessary to avoid a charge to the Company’s earnings for
financial reporting purposes), which surrendered shares shall be valued at Fair
Market Value as of the date of such acceptance; (d) the cancellation of
indebtedness of the Company to the Participant; (e) the waiver of compensation
due or accrued to the Participant for services rendered; or (f) any combination
of the foregoing methods of payment or any other consideration or method of
payment as shall be permitted by applicable law.

6.4 Vesting of Restricted Stock. The Restricted Stock Award Agreement shall
specify the date or dates, the performance goals, if any, established by the
Committee with respect to one or more Performance Criteria that must be
achieved, and any other conditions on which the Restricted Stock may vest, as
shall be determined by the Administrator.

6.5 Rights as a Stockholder. Upon complying with the provisions of Section 6.2
hereof, a Participant shall have the rights of a stockholder with respect to the
Restricted Stock acquired pursuant to a Restricted Stock Award Agreement,
including voting and dividend rights, subject to the terms, restrictions and
conditions as are set forth in such Restricted Stock Award Agreement; provided,
however, that in no event will a Participant receive dividends with respect to
shares of Restricted Stock that vest based on specified performance goals or
objectives with respect to one or more Performance Criteria until the actual
performance goals or objectives

 

8



--------------------------------------------------------------------------------

have been achieved. Unless the Administrator shall determine otherwise,
certificates or book entries evidencing shares of Restricted Stock shall remain
in the possession or control of the Company until such shares have vested in
accordance with the terms of the Restricted Stock Award Agreement.

6.6 Restrictions. Until vested, shares of Restricted Stock may not be sold,
pledged or otherwise encumbered or disposed of and shall not be assignable or
transferable except by will, the laws of descent and distribution or pursuant to
a DRO entered by a court in settlement of marital property rights, except for
transfers other than for value as specifically provided in the Restricted Stock
Award Agreement or as authorized by the Administrator. In the event of
termination of a Participant’s employment, service as a director of the Company
or Service Provider status for any reason whatsoever (including death or
disability), the Restricted Stock Award Agreement may provide, in the discretion
of the Administrator, that the Company may, at the discretion of the
Administrator, exercise a Repurchase Right to repurchase at the original
Purchase Price the shares of Restricted Stock that have not vested as of the
date of termination.

6.7 Compliance with Code Section 409A. Notwithstanding anything in this
Article 6 to the contrary, all Restricted Stock Award Agreements must be
structured to satisfy the requirements of Code Section 409A, as determined by
the Committee.

ARTICLE 7.

RESTRICTED STOCK UNITS

7.1 Grants of Restricted Stock Units. The Administrator shall have the right to
grant Restricted Stock Units pursuant to this Plan, subject to such terms,
restrictions and conditions as the Administrator may determine at the time of
grant. Such conditions may include, but are not limited to, continued employment
or the achievement of specified performance goals or objectives established by
the Committee with respect to one or more Performance Criteria, which require
the Committee to certify in writing (by resolution or otherwise) whether and the
extent to which such performance goals were achieved before such restrictions
are considered to have lapsed.

7.2 Restricted Stock Unit Agreements. A Participant shall have no rights with
respect to the Restricted Stock Units covered by a Restricted Stock Award
Agreement until the Participant has executed and delivered to the Company the
applicable Restricted Stock Award Agreement (which execution and delivery may
occur by electronic, paperless means). Each Restricted Stock Award Agreement
shall be in such form, and shall set forth the Purchase Price, if any, and such
other terms, conditions and restrictions of the Restricted Stock Award
Agreement, not inconsistent with the provisions of this Plan, as the
Administrator shall, from time to time, deem desirable. Each such Restricted
Stock Award Agreement may be different from each other Restricted Stock Award
Agreement.

7.3 Purchase Price.

(a) Amount. Restricted Stock Units may be issued to Participants for such
consideration as is determined by the Administrator in its sole discretion,
including no consideration or such minimum consideration as may be required by
applicable law.

(b) Payment. Payment of the Purchase Price, if any, may be made, in the
discretion of the Administrator, subject to any legal restrictions,
by: (a) cash; (b) check; (c) the surrender of shares of Common Stock owned by
the Participant (provided that shares acquired pursuant to the exercise of
options granted by the Company shall have been held by the Participant for the
requisite period necessary to avoid a charge to the Company’s earnings for
financial reporting purposes), which surrendered shares shall be valued at Fair
Market Value as of the date of such acceptance; (d) the cancellation of
indebtedness of the Company to the Participant; (e) the waiver of compensation
due or accrued to the Participant for services rendered; or (f) any combination
of the foregoing methods of payment or any other consideration or method of
payment as shall be permitted by applicable law.

7.4 Vesting and Settlement of Restricted Stock Units. The Restricted Stock Award
Agreement shall specify the date or dates, the performance goals, if any,
established by the Committee with respect to one or more Performance Criteria
that must be achieved, and any other conditions on which the Restricted Stock
Units may vest, and the timing and manner in which the Restricted Stock Units
shall be settled, as shall be determined by the Administrator.

 

9



--------------------------------------------------------------------------------

7.5 Rights as a Stockholder. Holders of Restricted Stock Units shall not be
entitled to vote or to receive dividends unless or until they become owners of
the shares of Common Stock pursuant to their Restricted Stock Award Agreement
and the terms and conditions of the Plan.

7.6 Restrictions. Until vested, Restricted Stock Units may not be sold, pledged
or otherwise encumbered or disposed of and shall not be assignable or
transferable except by will, the laws of descent and distribution or pursuant to
a DRO entered by a court in settlement of marital property rights, except for
transfers other than for value as specifically provided in the Restricted Stock
Award Agreement or as authorized by the Administrator. In the event of
termination of a Participant’s employment, service as a director of the Company
or Service Provider status for any reason whatsoever (including death or
disability), the Restricted Stock Award Agreement may provide that all
Restricted Stock Units that have not vested as of such date shall be
automatically forfeited by the Participant. However, if, with respect to such
unvested Restricted Stock Units the Participant paid a Purchase Price, the
Administrator shall have the right, exercisable at the discretion of the
Administrator, to exercise a Repurchase Right to cancel such unvested Restricted
Stock Units upon payment to the Participant of the original Purchase Price. The
Participant shall forfeit such unvested Restricted Stock Units upon the
Administrator’s exercise of such right.

7.7 Compliance with Code Section 409A. Notwithstanding anything in this
Article 7 to the contrary, all Restricted Stock Award Agreements must be
structured to satisfy the requirements of Code Section 409A, as determined by
the Committee.

ARTICLE 8.

STOCK APPRECIATION RIGHTS

8.1 Grant of Stock Appreciation Rights. The Administrator shall have the right
to grant pursuant to this Plan Stock Appreciation Rights, subject to such terms,
restrictions and conditions as the Administrator may determine at the time of
grant. Such conditions may include, but are not limited to, continued employment
or the achievement of specified performance goals or objectives established by
the Committee with respect to one or more Performance Criteria. Stock
Appreciation Rights may be granted on a basis that allows for the exercise of
the right by the Participant or that provides for the automatic settlement of
the right upon a specified date or event.

8.2 Stock Appreciation Right Agreements. Each Stock Appreciation Right granted
pursuant to this Plan shall be evidenced by a Stock Appreciation Right
Agreement, which shall specify the number of shares subject thereto, vesting
provisions relating to such Stock Appreciation Right and the Base Value per
share. As soon as is practicable following the grant of a Stock Appreciation
Right, a Stock Appreciation Right Agreement shall be duly executed and delivered
by or on behalf of the Company (which execution and delivery may occur by
electronic, paperless means) to the Stock Appreciation Right Holder to whom such
Stock Appreciation Right was granted. Each Stock Appreciation Right Agreement
shall be in such form and contain such additional terms and conditions, not
inconsistent with the provisions of this Plan, as the Administrator shall, from
time to time, deem desirable.

8.3 Base Value. The Base Value per share of Common Stock covered by each Stock
Appreciation Right shall be determined by the Administrator, except that the
Base Value of a Stock Appreciation Right shall not be less than 100% of Fair
Market Value of the Common Stock on the date the Stock Appreciation Right is
granted.

8.4 Term and Termination of Stock Appreciation Rights. The term and provisions
for termination of each Stock Appreciation Right shall be fixed by the
Administrator, but no Stock Appreciation Right may be exercisable or subject to
settlement more than seven (7) years after the date it is granted.

8.5 Vesting of Stock Appreciation Rights. Each Stock Appreciation Right shall
vest and become exercisable in one or more installments at such time or times
and subject to such conditions, including without limitation continued
employment or the achievement of specified performance goals or objectives
established with respect to one or more Performance Criteria, as shall be
determined by the Administrator.

8.6 Exercise or Settlement of Stock Appreciation Rights. A Stock Appreciation
Right will entitle the holder, upon exercise or other settlement of the Stock
Appreciation Right, as applicable, to receive an amount determined by
multiplying: (i) the excess of the Fair Market Value of a share of Common Stock
on the date of exercise or settlement of the Stock Appreciation Right over the
Base Value of such Stock Appreciation Right, by (ii) the number of shares as to
which such Stock Appreciation Right is exercised or settled. Upon such exercise
or

 

10



--------------------------------------------------------------------------------

settlement, the Company shall issue to the Stock Appreciation Right Holder a
number of shares of Common Stock determined by dividing the amount determined
under the preceding sentence by the Fair Market Value of such shares on the date
of exercise or settlement, subject to applicable tax withholding requirements
and to such conditions, as are set forth in this Plan and the applicable Stock
Appreciation Rights Award Agreement.

8.7 Repricing Prohibited. Except in connection with a change in the capital
structure of the Company as described in Section 4.4 hereof, the terms of any
outstanding Stock Appreciation Rights may not be amended to reduce the base
value of any outstanding Stock Appreciation Rights or to cancel any outstanding
Stock Appreciation Rights in exchange for cash, other awards or Options or Stock
Appreciation Rights with an exercise price or base value that is less than the
base value of the original Stock Appreciation Rights, and no other modification
that would be treated as a “repricing” under the then applicable rules,
regulations or listing requirements adopted by the Nasdaq Stock Market may be
made to any Stock Appreciation Rights, without the prior approval of the
Company’s stockholders.

8.8 Nontransferability of Stock Appreciation Rights. Except as otherwise
provided in this Section 8.8, Stock Appreciation Rights shall not be assignable
or transferable except by will, the laws of descent and distribution or pursuant
to a DRO entered by a court in settlement of marital property rights, and during
the life of the Stock Appreciation Rights Holder, Stock Appreciation Rights
shall be exercisable only by the Stock Appreciation Rights Holder. At the
discretion of the Committee and in accordance with rules it establishes from
time to time, Stock Appreciation Rights Holders may be permitted to transfer
some or all of their Stock Appreciation Rights to one or more “family members,”
which is not a “prohibited transfer for value,” provided that (i) the Stock
Appreciation Rights Holder (or such holder’s estate or representative) shall
remain obligated to satisfy all income or other tax withholding obligations
associated with the exercise of such Stock Appreciation Right; (ii) the Stock
Appreciation Rights Holder shall notify the Company in writing that such
transfer has occurred and disclose to the Company the name and address of the
“family member” or “family members” and their relationship to the holder, and
(iii) such transfer shall be effected pursuant to transfer documents in a form
approved by the Committee. For purposes of the foregoing, the terms “family
members” and “prohibited transfer for value” have the meaning ascribed to them
in the General Instructions to Form S-8 (or any successor form) promulgated
under the Securities Act of 1933, as amended.

8.9 Rights as a Stockholder. A Stock Appreciation Rights Holder or permitted
transferee of a Stock Appreciation Rights Holder shall have no rights or
privileges as a stockholder with respect to any shares covered by a Stock
Appreciation Right until such Stock Appreciation Right has been duly exercised
or settled and certificates or book entries representing shares issued upon such
exercise or settlement have been issued or registered to such person.

8.10 Compliance with Code Section 409A. Notwithstanding anything in this
Article 8 to the contrary, all Stock Appreciation Right Agreements must be
structured to satisfy the requirements of Code Section 409A, as determined by
the Committee.

ARTICLE 9.

ADMINISTRATION OF THE PLAN

9.1 Administrator. Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to a committee consisting of two (2) or
more members of the Board (the “Committee”). Members of the Committee may be
appointed from time to time by, and shall serve at the pleasure of, the
Board. The Board may limit the composition of the Committee to those persons
necessary to comply with the requirements of Section 162(m) of the Code and
Section 16 of the Exchange Act. As used herein, the term “Administrator” means
the Board or, with respect to any matter as to which responsibility has been
delegated to the Committee, the term Administrator shall mean the Committee.

9.2 Powers of the Administrator. In addition to any other powers or authority
conferred upon the Administrator elsewhere in the Plan or by law, the
Administrator shall have full power and authority: (a) to determine the persons
to whom, and the time or times at which, Incentive Options, Nonqualified
Options, Stock Appreciation Rights or Restricted Stock Awards shall be granted,
the number of shares to be represented by each Option or Stock Appreciation
Right and the number of shares of Common Stock to be subject to Restricted Stock
Awards, and the consideration to be received by the Company upon the exercise of
such Options or sale of the Restricted Stock or the Restricted Stock Units
governed by such Restricted Stock Awards; (b) to interpret the Plan;

 

11



--------------------------------------------------------------------------------

(c) to create, amend or rescind rules, regulations and supplemental terms and
conditions relating to the Plan, including those determined by the Administrator
to be necessary or advisable for purposes of granting Options, Stock
Appreciation Rights or Restricted Stock Awards under the Plan to Participants
located outside of the United States; (d) to determine the terms, conditions and
restrictions contained in, and the form of, Option Agreements, Stock
Appreciation Right Agreements and Restricted Stock Award Agreements; (e) to
determine the identity or capacity of any persons who may be entitled to
exercise a Participant’s rights under any Option Agreement, Stock Appreciation
Right Agreement or Restricted Stock Award Agreement under the Plan; (f) to
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any Option Agreement, Stock Appreciation Right Agreement or
Restricted Stock Award Agreement; (g) to accelerate the vesting of any Option,
Stock Appreciation Right or Restricted Stock Award (including waiving any
repurchase rights of the Company with respect to Restricted Stock Awards);
(h) to extend the expiration date of any Option or Stock Appreciation Right
(subject to the maximum term permitted for any award as stated in the Plan);
(i) to amend outstanding Option Agreements, Stock Appreciation Right Agreements
and Restricted Stock Award Agreements to provide for, among other things, any
change or modification which the Administrator could have included in the
original Agreement or in furtherance of the powers provided for herein; and
(j) to make all other determinations necessary or advisable for the
administration of the Plan, but only to the extent not contrary to the express
provisions of the Plan. Any action, decision, interpretation or determination
made in good faith by the Administrator in the exercise of its authority
conferred upon it under the Plan shall be final and binding on the Company and
all Participants. The Administrator may delegate its authority under subsection
(a) above (except with respect to grants to be made to any executive officer or
any member of the Board of Directors of the Company) to the Company’s
management, with any grants made pursuant to such delegated authority to be
ratified by the Administrator. Notwithstanding the foregoing, in no event shall
the Administrator have the power or authority to take any action that would
require the consent of the Company’s stockholders under the terms of the Plan
unless such consent has been obtained.

9.3 Limitation on Liability. No employee of the Company or member of the Board
or Committee shall be subject to any liability with respect to duties under the
Plan unless the person acts fraudulently or in bad faith. To the extent
permitted by law, the Company shall indemnify each member of the Board or
Committee, and any employee of the Company with duties under the Plan, who was
or is a party, or is threatened to be made a party, to any threatened, pending
or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such person’s conduct in the performance of duties
under the Plan.

ARTICLE 10.

CHANGE IN CONTROL

10.1 Options and Stock Appreciation Rights. In order to preserve a Participant’s
rights with respect to any outstanding Options and Stock Appreciation Rights in
the event of a Change in Control of the Company:

(a) Vesting of all outstanding Options and Stock Appreciation Rights shall
accelerate automatically effective as of immediately prior to the consummation
of the Change in Control unless the Options and Stock Appreciation Rights are to
be assumed by the acquiring or successor entity (or parent thereof) or new
options or new stock appreciation rights under a new stock incentive program
(“New Incentives”) are to be issued in exchange therefor, as provided in
subsection (b) below.

(b) Vesting of outstanding Options and Stock Appreciation Right Agreements shall
not accelerate if and to the extent that: (i) the Options and Stock Appreciation
Rights (including the unvested portion thereof) are to be assumed by the
acquiring or successor entity (or parent thereof) or new options and stock
appreciation rights of comparable value are to be issued in exchange therefor
pursuant to the terms of the Change in Control transaction, or (ii) the Options
and Stock Appreciation Rights (including the unvested portions thereof) are to
be replaced by the acquiring or successor entity (or parent thereof) with New
Incentives containing such terms and provisions as the Administrator in its
discretion may consider equitable. If outstanding Options or Stock Appreciation
Rights are assumed, or if New Incentives of comparable value are issued in
exchange therefor, then each such Option and Stock Appreciation Right or new
stock option or new stock appreciation right shall be appropriately adjusted,
concurrently with the Change in Control, to apply to the number and class of
securities or other property that the Optionee or Stock Appreciation Rights
Holder would have received pursuant to the Change in Control transaction in
exchange for the shares issuable upon exercise of the Option or Stock
Appreciation Right had the Option or Stock Appreciation Right been exercised
immediately prior to the Change in Control, and appropriate adjustment also
shall be made to the Exercise Price such that the aggregate Exercise Price of
each such Option or new option and the aggregate Base Value of each such Stock
Appreciation Right or new stock appreciation right shall remain the same as
nearly as practicable.

 

12



--------------------------------------------------------------------------------

(c) If any Option or Stock Appreciation Right is assumed by an acquiring or
successor entity (or parent thereof) or a New Incentive is issued in exchange
therefor pursuant to the terms of a Change in Control transaction, then if so
provided in an Option Agreement or a Stock Appreciation Right Award Agreement,
the vesting of the Option, the Stock Appreciation Right or the New Incentive
shall accelerate if and at such time as the Optionee’s or Stock Appreciation
Rights Holder’s service as an employee, director, officer, consultant or other
service provider to the acquiring or successor entity (or a parent or subsidiary
thereof) is terminated involuntarily or voluntarily under certain circumstances
within a specified period following consummation of the Change in Control,
pursuant to such terms and conditions as shall be set forth in the Option
Agreement or Stock Appreciation Right Agreement, as the case may be.

(d) If vesting of outstanding Options will accelerate pursuant to
subsection (a) above, the Administrator in its discretion may provide, in
connection with the Change in Control transaction, for the purchase or exchange
of each Option for an amount of cash or other property having a value equal to
the difference (or “spread”) between: (x) the value of the cash or other
property that the Optionee would have received pursuant to the Change in Control
transaction in exchange for the shares issuable upon exercise of the Option had
the Option been exercised immediately prior to the Change in Control, and
(y) the Exercise Price of the Option.

(e) The Administrator shall have the discretion to provide in each Option
Agreement and Stock Appreciation Right Agreement other terms and conditions that
relate to (i) vesting of such Option or Stock Appreciation Right in the event of
a Change in Control, and (ii) assumption of such Options and Stock Appreciation
Rights or issuance of comparable securities or New Incentives in the event of a
Change in Control. The aforementioned terms and conditions may vary in each
Option Agreement and Stock Appreciation Agreement, and may be different from and
have precedence over the provisions set forth in Sections 10.1(a) -
10.1(d) above.

(f) Outstanding Options and Stock Appreciation Rights shall terminate and cease
to be exercisable upon consummation of a Change in Control except to the extent
that the Options or Stock Appreciation Rights are assumed by the successor
entity (or parent thereof) pursuant to the terms of the Change in Control
transaction.

(g) If outstanding Options or Stock Appreciation Rights will not be assumed by
the acquiring or successor entity (or parent thereof), the Administrator shall
cause written notice of a proposed Change in Control transaction to be given to
Optionees and Stock Appreciation Rights Holders not less than fifteen (15) days
prior to the anticipated effective date of the proposed transaction.

10.2 Restricted Stock Awards. In order to preserve a Participant’s rights with
respect to any outstanding Restricted Stock Awards in the event of a Change in
Control of the Company:

(a) All Repurchase Rights shall automatically terminate immediately prior to the
consummation of such Change in Control and any shares of Restricted Stock or
Restricted Stock Units subject to such terminated Repurchase Rights, or
Restricted Stock Units, whether or not subject to such terminated Repurchase
Rights shall immediately vest in full, except to the extent that in connection
with such Change in Control, the acquiring or successor entity (or parent
thereof) provides for the continuance or assumption of Restricted Stock Award
Agreements or the substitution of new agreements of comparable value covering
shares of a successor corporation, with appropriate adjustments as to the number
and kind of shares, purchase price and any applicable Performance Criteria.

(b) The Administrator in its discretion may provide in any Restricted Stock
Award Agreement that if, upon a Change in Control, the acquiring or successor
entity (or parent thereof) assumes such Restricted Stock Award Agreement or
substitutes new agreements of comparable value covering shares of a successor
corporation (with appropriate adjustments as to the number and kind of shares
and purchase price), then any Repurchase Right provided for in such Restricted
Stock Award Agreement shall terminate, and the shares of Common Stock subject to
the terminated Repurchase Right or any substituted shares shall immediately vest
in full, if the Participant’s service as an employee, director, officer,
consultant or other service provider to the acquiring or successor entity (or a
parent or subsidiary thereof) is terminated involuntarily or voluntarily under
certain circumstances within a specified period following consummation of a
Change in Control, pursuant to such terms and conditions as shall be set forth
in the Restricted Stock Award Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE 11.

AMENDMENT AND TERMINATION OF THE PLAN

11.1 Amendments. The Board may from time to time alter or amend in such respects
as the Board may deem advisable, subject to compliance with applicable laws and
the rules of the stock exchange or market system on which the Company’s Common
Stock is then listed or admitted to trading, and may suspend or terminate the
Plan at any time; provided, however, that the Board may not alter or amend the
Plan to modify or remove Section 5.10 or Section 8.7 of the Plan without the
approval of the Company’s stockholders. No such alteration, amendment,
suspension or termination shall be made which shall substantially affect or
impair the rights of any Participant under an outstanding Option Agreement or
Restricted Stock Award Agreement without such Participant’s consent. The Board
may alter or amend the Plan to comply with requirements under the Code relating
to Incentive Options or other types of options which give Optionees more
favorable tax treatment than that applicable to Options granted under this Plan
as of the date of its adoption. Upon any such alteration or amendment, any
outstanding Option granted hereunder may, if the Administrator so determines and
if permitted by applicable law, be subject to the more favorable tax treatment
afforded to an Optionee pursuant to such terms and conditions.

11.2 Plan Termination. Unless the Plan shall theretofore have been terminated,
the Plan shall terminate on March 25, 2025 and no Options, Stock Appreciation
Rights or Restricted Stock Awards may be granted under the Plan thereafter, but
Option Agreements, Stock Appreciation Right Agreements and Restricted Stock
Award Agreements then outstanding shall continue in effect in accordance with
their respective terms.

ARTICLE 12.

CANCELLATION AND RECISSION

12.1 Adverse Acts; Clawbacks. Unless otherwise provided in an Option Agreement,
Stock Appreciation Right Agreement or Restricted Stock Award Agreement, the
Administrator may cancel, terminate, rescind, suspend, withhold or otherwise
limit or restrict any unexpired, unpaid, or deferred Options, Stock Appreciation
Rights or Restricted Stock Awards at any time if the Participant is not in
compliance with all applicable provisions of the Option Agreement, Stock
Appreciation Right Agreement or Restricted Stock Award Agreement, and the Plan,
or if the Participant engages in any “Adverse Act.” For purposes of this
Section 12, an “Adverse Act” shall include: (i) the rendering of services for
any organization or engaging directly or indirectly in any business which is or
becomes competitive with the Company, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company; (ii) the
disclosure to anyone outside the Company, or the use in other than the Company’s
business, without prior written authorization from the Company, of any
confidential information or material relating to the business of the Company,
acquired by the Participant either during or after employment with the Company;
(iii) the failure or refusal to disclose promptly and to assign to the Company
in accordance with the Company’s policies and any agreement in effect between
the Company and the Participant pertaining to confidentiality and/or ownership
of intellectual property all right, title and interest in any invention or idea,
patentable or not, made or conceived by the Participant during employment by the
Company, relating in any manner to the actual or anticipated business, research
or development work of the Company; (iv) acts that result in termination of the
Participant’s employment for “cause” (as defined in the applicable award
agreement); (v) a material violation of any rules, policies, procedures or
guidelines of the Company; or (vi) any attempt directly or indirectly to induce
any employee of the Company to be employed or perform services elsewhere, to the
extent permitted by applicable law, or any attempt directly or indirectly to
solicit the trade or business of any current or prospective customer, supplier
or partner of the Company. Awards shall be subject to the requirements of
(i) Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations thereunder, (ii) similar rules under the laws of any other
jurisdiction, (iii) any compensation recovery policies adopted by the Company to
implement any such requirements, and (iv) any other compensation recovery
policies as may be adopted from time to time by the Company, all to the extent
determined by the Committee in its discretion to be applicable to a Participant.

12.2 Agreement Upon Exercise or Settlement. Upon exercise, settlement, payment
or delivery pursuant to an Option Agreement, Stock Appreciation Right Agreement
or Restricted Stock Award Agreement, the Participant shall certify in a manner
acceptable to the Company that he or she is in compliance with the terms and

 

14



--------------------------------------------------------------------------------

conditions of the Plan. In the event a Participant fails to comply with the
provisions of paragraphs (i)-(vi) of Section 12.1 prior to, or during the six
(6) months after, any exercise, settlement, payment or delivery pursuant to an
Option Agreement, Stock Appreciation Right Agreement or Restricted Stock Award
Agreement, such exercise, settlement, payment or delivery may be rescinded
within two (2) years thereafter. In the event of any such rescission, the
Participant shall pay to the Company the amount of any gain realized or payment
received as a result of the exercise, payment or delivery, in such manner and on
such terms and conditions as may be required, and the Company shall be entitled
to set off against the amount of any such gain any amount owed to the
Participant by the Company.

ARTICLE 13.

TAX WITHHOLDING

13.1 Withholding. The Company shall have the power to withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy any
applicable Federal, state, and local tax withholding requirements at such times
as required pursuant to such applicable Federal, state, and local tax
withholding requirements, including but not limited to: (i) with respect to any
Options or Stock Appreciation Rights, the date on which the same is exercised or
settled, (ii) with respect to any Restricted Stock Units, the date on which the
applicable restrictions set forth in the Restricted Stock Award Agreement and
the Plan lapse and/or the date on which the Restricted Stock Units are settled,
and (iii) with respect to the issuance of Restricted Stock, the date on which
the shares are issued, if the Purchaser makes the election set forth in Code
Section 83(b), or, if the Purchaser does not make such election, then, the date
on which that the applicable restrictions set forth in the Restricted Stock
Award Agreement and the Plan lapse. To the extent permissible under applicable
tax, securities and other laws, the Administrator may, in its sole discretion
and upon such terms and conditions as it may deem appropriate, permit a
Participant to satisfy his or her obligation to pay any such tax, in whole or in
part, up to an amount determined on the basis of the highest marginal tax rate
applicable to such Participant, by (a) directing the Company to apply shares of
Common Stock to which the Participant is entitled as a result of the exercise or
settlement of an Option or a Stock Appreciation Right or as a result of the
purchase of or lapse of restrictions on Restricted Stock Awards or
(b) delivering to the Company shares of Common Stock owned by the
Participant. The shares of Common Stock so applied or delivered in satisfaction
of the Participant’s tax withholding obligation shall be valued at their Fair
Market Value as of the date of measurement of the amount of income subject to
withholding.

ARTICLE 14

MISCELLANEOUS

14.1 Benefits Not Alienable. Other than as provided above, benefits under the
Plan may not be assigned or alienated, whether voluntarily or involuntarily. Any
unauthorized attempt at assignment, transfer, pledge or other disposition shall
be without effect.

14.2 No Enlargement of Employee Rights. This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Participant to be consideration for, or an
inducement to, or a condition of, the employment of any Participant. Nothing
contained in the Plan shall be deemed to give the right to any Participant to be
retained as an employee of the Company or any Affiliated Company or to interfere
with the right of the Company or any Affiliated Company to discharge any
Participant at any time.

14.3 Application of Funds. The proceeds received by the Company from the sale of
Common Stock pursuant to Option Agreements and Restricted Stock Award
Agreements, except as otherwise provided herein, will be used for general
corporate purposes.

14.4 Annual Reports. During the term of this Plan, the Company will furnish to
each Participant who does not otherwise receive such materials, copies of all
reports, proxy statements and other communications that the Company distributes
generally to its stockholders.

 

15